Title: To John Adams from Thomas Jefferson, 27 August 1786
From: Jefferson, Thomas
To: Adams, John


     
      Dear Sir
      Paris Aug. 27. 1786.
     
     Your favour of July 31. was lately delivered me. the papers inform me you are at the Hague, and, incertain what stay you may make there, I send this by mr̃ Voss who is returning to London by the way of Amsterdam. I inclose you the last letters from mr̃ Barclay & mr̃ Carmichael, by which we may hope our peace with Marocco is signed, thanks to the good offices of a nation which is honest, if it is not wise. this event with the naval cruises of Portugal will I hope quiet the Atlantic for us. I am informed by authority to be depended on, that insurance is made at Lorient, on American vessels sailing under their own flag, against every event, at the price usually paid for risks of the sea alone. still however the most important of our marts, the Mediterranean, is shut. I wrote you a proposition to

accept mr̃ Barclay’s offer of going to Algiers. I have no hope of it’s making peace; but it may add to our information, abate the ardor of those pyrates against us, and shut the mouths of those who might impute our success at Marocco & failure at Algiers to a judicious appointment to the one place & an injudicious one at the other. let me hear from you as soon as possible on this, & if you accede to it send me all the necessary papers ready signed. I inclose you the article “Etats Unis” of one of the volumes of the Encyclopedie, lately published. the author, M. de Meusnier, was introduced to me by the D. de la Rochefoucault. he asked of me information on the subject of our states, & left with me a number of queries to answer. knowing the importance of setting to rights a book so universally diffused & which will go down to late ages, I answered his queries as fully as I was able, went into a great many calculations for him, and offered to give further explanations where necessary. he then put his work into my hands. I read it, and was led by that into a still greater number of details by way of correcting what he had at first written, which was indeed a mass of errors & misconceptions from beginning to end. I returned him his work & my details; but he did not communicate it to me after he had corrected it. it has therefore come out with many errors which I would have advised him to correct, & the rather as he was very well disposed. he has still left in a great deal of the Abbé Raynal, that is to say a great deal of falsehood, and he has stated other things on bad information. I am sorry I had not another correction of it. he has paid me for my trouble, in the true coin of his country, most unmerciful compliment. this, with his other errors I should surely have struck out had he sent me the work, as I expected, before it went to the press. I find in fact that he is happiest of whom the world sais least, good or bad.— I think if I had had a little more warning, my desire to see Holland, as well as to meet again mr̃s Adams & yourself, would have tempted me to take a flying trip there. I wish you may be tempted to take Paris in your return. you will find many very happy to see you here, & none more so than, Dear Sir, your friend and servant
     
      Th: Jefferson
     
    